UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1881



FELICIA IVES,

                                            Plaintiff - Appellant,

          versus


TOM ADAMS, Individually and as registered
agent of Metropolitan Life Insurance Company,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.     Claude M. Hilton, District
Judge. (CA-97-290-A)


Submitted:   October 23, 1997          Decided:     November 13, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felicia Ives, Appellant Pro Se. Martin Joseph Jaron, Jr., GINSBURG,
FELDMAN & BRESS, CHARTERED, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her

motion for a continuance of the hearing to consider the motion to

dismiss. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Ives v. Adams, No. CA-97-290-A
(E.D. Va. June 23, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2